Title: To George Washington from Major General William Heath, 15 July 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Ridgfield [Conn.]July 15. 1779 6 oClock P.M.
        
        General Glover has this moment arrived at my quarters. His Brigade is at New haven. This morning I wrote him to come forward to this Neighborhood but the express missed him on the road. I find the people who live on the Sound desirous to have the Army near

them, and those who live back equally anxious for protection. Governor Trumbull seems desirous that General Glover should return to Saybrook.
        In this view of circumstances, I have consented to the Brigade’s remaining at New Haven, untill your Excellencys pleasure can be express’d on the matter. for my own part, I should be fond of being on the Sea shore with all the Troops in this quarter did I not apprehend the Service would be much more promoted by taking a different position.
        If your Excellency Should recommend a principal attention to the Sea port Towns with the regular Troops it shall be done, but, if the hanging as near as may be prudent on the flank of the Enemy, & keeping open the communication with the Army in the Highlands be a more important object at this juncture, a considerable force Should be kept together, or their manœuvres, or any post they can take will be little regarded by the Enemy.
        I am informed that there are a Number of Vessells in the Harbour of New London, only three companies of Militia at the post, & apprehensions that the Enemy mean to pay them a Visit. I have the honor to be very respectfully Your Excellencys Most obed. Servt
        
          W. Heath
        
      